DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 07/29/21. Claims 1, 4-10 and 12-20 have been amended and claims 2-3 and 11 have been cancelled. Claims 1, 4-10 and 12-20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “a garment with insulated liner having a waistband at an upper edge, a pair of leg openings at a lower end, a crotch area between and joining the leg openings, and a pelvic area located between the waistband and the crotch area, the garment with insulated liner comprising a short pant; and an insulated undergarment” is requiring structurally of the garment. What structure does the garment have, the insulated liner have, the short pant have and the insulated 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, 7, 9, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munjone (US 5,598,586).
In regard to claim 1 and 15, Munjone teaches a garment with insulated liner having a waistband at an upper end, a pair of leg openings at a lower end, a crotch area between and joining the leg openings, and a pelvic area located between the waistband and the crotch area (see annotated figure below), the garment with insulated liner comprising: a short pant (outer shell: 12); and an insulated rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the insulated rubberized undergarment (inner sports brief: 18, column 5, lines 35-47), wherein a front seam/a pair front seams of the insulated undergarment extend(s) from the waistband through the pelvic 

    PNG
    media_image1.png
    337
    521
    media_image1.png
    Greyscale


In regard to claim 4, Munjone teaches wherein the front seam of the insulated undergarment is a pair of front seams extending from the waistband through the pelvic area to the crotch area (see annotated figure above).  

In regard to claim 5, Munjone teaches wherein the pair of front seams of the insulated undergarment extend around a fly of the short pant and the insulated undergarment from the waistband through the pelvic area to the crotch area (see annotated figure above).  

 	In regard to claims 7 and 18, Munjone teaches wherein a waist seam is provided around the waistband of the short pant and the insulated undergarment to secure the short pant to the insulated rubberized undergarment at the waistband (column 5, lines 25-41).  
.  

Claim(s) 1, 4, 8, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskowitz et al. (US 5,978,963).
 In regard to claims 1 and 15, Moskowitz et al. teaches a garment with insulated liner having a waistband at an upper end, a pair of leg openings at a lower end, a crotch area between and joining the leg openings, and a pelvic area located between the waistband and the crotch area (see body covering 10 with girdle 54), the garment (12, 14)  with insulated liner (54) comprising: a short pant (torso portion 10, 12, 14); and an insulated rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the insulated rubberized undergarment (girdle: 54, formed of neoprene and spandex, which is insulating and rubberized: column 4, lines 30-39), wherein a front seam/a pair front seams of the insulated undergarment extend(s) from the waistband through the pelvic area to the crotch area (see seams attaching panels 62, 56 and 62 in figure 5; column 4, lines 30-39), the insulated rubberized undergarment (54) is secured to the short pant adjacent to the front seam(s) to prevent the insulated rubberized undergarment from drastically shifting in turbulent water (secured at crotch, leg openings, and side panel of body covering 10 adjacent to front seams of girdle/undergarment: column 4, lines 53-65).
 
In regard to claims 4, Moskowitz et al. teaches wherein the front seam of the insulated undergarment is a pair of front seams extending from the waistband through the pelvic area to the crotch area (see seams connecting panels 62, 56 and 62 of girdle 54 in figure 5; column 4, lines 30-39).  


 	In regard to claim 8, Moskowitz et al. teaches wherein thigh seams at the lower end of leg openings secure the short pant to the insulated undergarment (girdle/undergarment 54 is attached to body covering 10 via stitches/seams along the leg openings: column 4, lines 53-65).

 	In regard to claim 19, Moskowitz et al. teaches wherein thigh seams are disposed at a lower end of leg openings of the short pant to secure the short pant to the insulated rubberized undergarment at a thigh region of the short pant and the insulated rubberized undergarment (girdle/undergarment 54 is attached to body covering 10 via stitches/seams along the leg openings: column 4, lines 53-65, which are the thigh seams). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munjone (US 5,598,586) in view of Fontes (US 2005/0283883).
In regard to claim 10, Munjone teaches a garment with insulated liner having a waistband at an upper end, a pair of leg openings at a lower end, a crotch area between and joining the leg openings, and a pelvic area located between the waistband and the crotch area (see annotated figure above), the garment with insulated liner comprising: a short pant (outer shell: 12); and a neoprene undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the neoprene undergarment (inner sports brief: 18, column 5, lines 35-47), wherein the short pant is secured the neoprene garment adjacent to a front seam (column 5, lines 35-47, seam affixing the inner and outer layer at the waist and along the vertical slit), the front seam extending from the waistband to the crotch area through a pelvic area to prevent the neoprene undergarment from drastically shifting in turbulent water (column 5, lines 35-47, seam affixing the inner and outer layer at the waist and along the vertical slit).
 	However, Munjone fails to teach wherein a neoprene gusset constructed at a fly region between the short pant and the neoprene undergarment that increases rigidity of the fly region an causes a fly of the short pant to be elastically biased back inward into a closed position against the neoprene undergarment.  	

	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shorts of Munjone with the fly construction and material as taught by Fontes, since the shorts of Munjone provided with a fly gusset made of neoprene would provide a fly structure that is durable, stretchy, keeps the garment closed, and does not degrade structurally when force is applied to it (see paragraph 0014 of Fontes).

 	In regard to claims 6 and 17, Fontes teaches a short swimwear garment with a fly that includes a length of a material composed of a material that the insulated rubberized undergarment is made from that provides rigidity to the fly biasing the fly closed against the insulated rubberized undergarment disposed interior to the short pant (Fontes teaches a fly (gore: 16) made of neoprene material (paragraph 0014, neoprene is a rubberized material), which is the same as the insulated garment of Leonard, the fly (16) provides a durable fabric to the fly structure: paragraph 0014).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the dual layered short of Munjone with the fly construction and material as taught by Fontes, since the dual layered short of Munjone provided with a fly structure that includes a gusset made of neoprene would provide a fly structure that is durable, stretchy, and does not degrade structurally when force is applied to it (see paragraph 0014 of Fontes).


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munjone (US 5,598,586) and Fontes (US 2005/0283883) in view of Shiller et al. (US 4,069,513).
   	Munjone and Fontes teach a garment with liner as described above in claim 10. However, Munjone and Fontes fail to teach the front seam extending from a waist area through the pelvic area to a crotch seam. Munjone teaches seams along the waist and fly/pelvic region attaching the garment with the liner (column 5, lines 35-46).

 	In regard to claim 12, Munjone teaches the front seam is a pair of front seams that extend from the waistband and around the fly opening (column 5, lines 64-67). Shiller et al. teaches a seam extending from the pelvic area to a crotch seam at the crotch area (see Figures 1-3: column 2, lines 64-67). 
  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the seams connecting the garment and liner of Munjone with the seams extending along the crotch seam as taught by Shiller et al., since the garment and liner of Munjone provide with seams connecting the garment and liner together along the crotch seam would provide joinder of the garment and liner preventing possible movement of the liner with respect to the garment (Shiller et al.: column 2, lines 18-22).

 	In regard to claim 13, Munjone teaches wherein the pair of front seams extend around a fly from the waist area to the crotch area (seams along the waist and fly/pelvic region attaching the garment with the liner: column 5, lines 35-46).
 	Shiller et al. teaches a seam extending from the pelvic area to a crotch seam at the crotch area (see Figures 1-3: column 2, lines 64-67). 
  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the seams connecting the garment and liner of Munjone with the seams 

 	In regard to claim 14, Munjone teaches wherein the short pant has a pocket (see pocket: 36).

Claims 1, 4-5, 7, 9, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 2011/0209267) in view of Munjone (US 5,598,586).
 	In regard to claims 1 and 15, Rush et al. teaches a garment with insulated liner (garment: 10) having a waistband at an upper end, a pair of leg openings at a lower end, a crotch area between and joining the leg openings, and a pelvic area located between the waistband and the crotch area (see figures 1-5b), the garment with insulated liner comprising: a short pant (outer short: 12); and an insulated rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the insulated rubberized undergarment (inner short: 11 with taping 13 made of neoprene; paragraphs 0058-0060), wherein a front seam/a pair front seams of the insulated undergarment extend(s) from the waistband through the pelvic area to the crotch area (seams connecting taping 13 to inner short 11: see figures 1a, 2a and paragraph 0058), the insulated rubberized undergarment is secured to the short pant to prevent the insulated rubberized undergarment from drastically shifting in turbulent water (paragraph 0071; attached via stitching).
 	However, Rush et al. fails to teach where the insulated rubberized undergarment is secured to the short pant.
 	Munjone teaches a short pant (12) and insulated liner (18) that are joined together along the waist seam (column 5, lines 35-47).


 In regard to claim 4, the combined references teach wherein the front seam of the insulated undergarment is a pair of front seams extending from the waistband through the pelvic area to the crotch area (Rush: see seams attaching taping 13 to inner shorts 11 from waistband to crotch area through pelvic area: figures 1a and 2b and paragraph 0058).  

In regard to claim 5, the combined references teach wherein the pair of front seams of the insulated undergarment extend around a fly of the short pant and the insulated undergarment from the waistband through the pelvic area to the crotch area (Rush: see seams attaching taping 13 to inner shorts 11 from waistband to crotch area through pelvic area around fly: figures 1a and 2b and paragraph 0058).  

 	In regard to claims 7 and 18, the combined references teach wherein a waist seam is provided around the waistband of the short pant and the insulated undergarment to secure the short pant to the insulated rubberized undergarment at the waistband (Munjone: column 5, lines 25-41).  

 	In regard to claims 9 and 20, the combined references teach wherein the short pant has a pocket (Rush: paragraph 0042), and the insulated undergarment is made of a neoprene material (Rush: paragraph 0060).  

 	In regard to claim 16, the combined references teach wherein the front seams extend symmetric around a fly from the waistband through the pelvic area to the crotch area of the short pant and the insulated rubberized undergarment (Rush: see seams attaching taping 13 to inner shorts 11 from waistband to crotch area through pelvic area symmetrically around fly of short pant: figures 1a and 2b and paragraph 0058).
 	

Response to Arguments
Applicant's arguments filed 07/29/21 have been fully considered but they are not persuasive. 
Applicant remarks that Munjone (US 5,598,586) fails to teach “a neoprene undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the neoprene undergarment” as required by claim 10. 
The brief of Munjone is made of neoprene along the open lowermost extend, to provide a snug fit around a user’s leg. Neoprene, as disclosed by Applicant, is an insulation layer that preserves an elevated temperature of the body of the wearer. Therefore, Munjone would teach an undergarment that comprises neoprene to closely fit a body of the wearer and would preserve an elevated temp of the body under the neoprene material. Further, Munjone teaches the briefs being made of Lycra in addition to the neoprene portions. Applicant remarks that since the inner brief of Munjone is made of Lycra it would not be an insulation layer, since Lycra is thin and allows the cool temperature of air/water onto an elevated temperature of skin, cooling a wearer. Any fabric layer no matter how thick or thin, including Lycra, provides a physical layer of material between the skin of the user and the outside environment, insulating the user’s body trapping heat therein. Therefore, Munjone not only teaches insulating neoprene in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Joseph (WO 2015/1117646) and Jorgenson (US 7,941,871) are of particular relevance to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732